—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Standards and Appeals of the City of New York, dated February 2, 1999, which, after a public hearing, denied the petitioner’s application to reopen and rehear a zoning variance case previously before the Board in 1981, the petitioner appeals from a judgment of the Supreme Court, Queens County (Thomas, J.), dated January 14, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the Board of Standards and Appeals of the City of New York was not arbitrary or capricious. The petitioner failed to present substantial new evidence establishing the existence of any unique conditions peculiar to and inherent in the subject property such that strict compliance with the zoning law would have caused practical difficulties (see Matter of Fuhst v Foley, 45 NY2d 441, 445; Matter of Karneil v Bennett, 186 AD2d 742; Chera v Bennett, 166 AD2d 630).
The petitioner’s remaining contentions are without merit. Ritter, J.P., O’Brien, Krausman and Adams, JJ., concur.